Exhibit 10.20

 

Description of Annual Cash Incentive Program

Catalyst Biosciences, Inc. (the “Company”) maintains an incentive award program
(the “Program”) under which its named executive officers and certain other
employees are eligible to receive an annual cash incentive bonus. Under the
terms of the Program, each eligible employee is assigned a target bonus
percentage of his or her base salary. The target bonus percentages for the
Company’s executive officers are determined by the Compensation Committee of the
Board of Directors. At or about the beginning of each fiscal year, the
Compensation Committee establishes performance objectives for the Company for
that year and ascribes, for each performance objective, a percentage weighting,
target criteria for achievement. The performance objectives typically relate to
some of the following areas — the progression or advancement of the Company’s
product candidates, development program execution or outcomes, the enhancement
of the Company’s product portfolio, business development, alliance management,
operations, capital or operational efficiency, financial factors, or other
matters.

Following the end of the fiscal year, the Compensation Committee determines the
achievement level for the Program for that year. In making its determination,
the Compensation Committee evaluates which achievement criteria have been met,
if any, for each performance objective, the circumstances surrounding any
performance objective or associated criteria that has not been met and whether
to award all or any portion of the weighting ascribed to that performance
objective(s), and whether to make any adjustment based on other Company
accomplishments that occurred during the year.

For the Company’s named executive offices and other employees participating in
this program, 100% of the annual cash incentive bonus is generally determined
based on the achievement level for the Program determined by the Compensation
Committee as described above. Accordingly, the annual cash incentive bonus for a
particular year for each employee in this group is determined by multiplying the
amount of his or her base salary received for that year times his or her
assigned target bonus percentage times the achievement level for the Program
determined by the Compensation Committee, provided that the Compensation
Committee reserves the right to make individualized adjustments based on
specific facts and circumstances.  

 